DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-25, 26-28, 32-33, 37-39) in the reply filed on February 1st, 2021 is acknowledged. 
Claims 29-31, 34-36 and 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-28, 32-33 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites the limitation “at angle of incidence from             
                
                    
                        15
                    
                    
                        o
                    
                
            
        to             
                
                    
                        89
                    
                    
                        o
                    
                
            
         from a normal angle of incidence” in lines 15-16. It is unclear to the Examiner how to define an angle of incidence from a normal angle of incidence because the angle of incidence is known by defining of an incoming ray and the line perpendicular to the surface at the point of incidence (normal line). However, the normal angle of incidence is an angle which has a value of             
                
                    
                        90
                    
                    
                        o
                    
                
            
         and it is not a line for defining another angle. 
Claims 2-28 are being rejected for having the above issues incorporating into the claim.  
Claim 32 recites the limitation “at angle of incidence from             
                
                    
                        15
                    
                    
                        o
                    
                
            
        to             
                
                    
                        89
                    
                    
                        o
                    
                
            
         from a normal angle of incidence” in lines 18-19. It is unclear to the Examiner how to define an angle of incidence from a normal angle of incidence because the angle of incidence is known by defining of an incoming ray and the line perpendicular to the surface at the point of incidence (normal line). However, the normal angle of incidence is an angle which has a value of             
                
                    
                        90
                    
                    
                        o
                    
                
            
         and it is not a line for defining another angle. 
Claims 33 and 37 are being rejected for having the above issues incorporating into the claim. 
Claim 38 recites the limitation “at angle of incidence from             
                
                    
                        15
                    
                    
                        o
                    
                
            
        to             
                
                    
                        89
                    
                    
                        o
                    
                
            
         from a normal angle of incidence” in lines 21-22. It is unclear to the Examiner how to define an angle of incidence from a normal angle of incidence because the angle of incidence is known by defining of an incoming ray and the line perpendicular to the surface at the             
                
                    
                        90
                    
                    
                        o
                    
                
            
         and it is not a line for defining another angle. 
Claim 39 is being rejected for having the above issues incorporating into the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-19, 21-24, 26-28, 32-33, 37 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA et al. (Pub. No.: US 2020/0168749 A1), hereinafter as Nishimura and further in view of Chen et al. (Pub. No.: US 2017/0012076 A1), hereinafter as Chen.
Regarding claim 1, Nishimura discloses a high responsivity, high bandwidth photodiode in Figs. 1-3, comprising: at least one substrate (substrate 10) (see Fig. 2 and [0031]); at least one n type layer (n type InP layer 16) formed on the at least one substrate and configured to receive at least a portion of at least one incident optical signal (incident light B) from the at least one substrate (see Figs. 2-3 and [0037], [0042]); at least one supplemental layer (n type InP layer 17) formed on the at least one n type layer and configured to receive at least a portion of the incident optical signal from the at least one n type layer (see Figs. 2-3 and [0041]); at least one absorbing layer (i type InGaAs layer 12) formed on the at least one supplemental layer and configured to receive at least a portion of the incident optical signal from the at least one supplemental layer (see Figs. 2-3 and [0039], [0041]); and at least one angled facet (surface of convex portion 23) formed on the at least one substrate, the at least one angled facet configured to direct at least a portion of the at least one incident optical signal to at least one of the at least one n type layer, the at least one supplemental layer, and the at least one absorbing layer at angle of incidence from                         
                            
                                
                                    15
                                
                                
                                    o
                                
                            
                        
                    to                         
                            
                                
                                    89
                                
                                
                                    o
                                
                            
                        
                     from a normal angle of incidence (the surface of convex portion 23 directs incident light B to the layers 16, 17 and 12 at an angle of incident that can vary as the incident light B reflects from different location on the surface of convex portion 23) (see Fig. 3 and [0037-0039]). Although Nishimura silently discloses about value of the angle of incident. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to direct the one incident optical signal at the angle of incidence from                         
                            
                                
                                    15
                                
                                
                                    o
                                
                            
                        
                    to                         
                            
                                
                                    89
                                
                                
                                    o
                                
                            
                        
                     from the normal of surface of the one n type layer. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, 
Nishimura fails to disclose the n type layer is n+ type layer. 
Chen discloses a high responsivity, high bandwidth photodiode in Fig. 10 comprising one substrate (substrate 102), at least one n+ layer (N-type InP layer 110 including dopant Si) formed on the at least one substrate (see [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n type layer of Nishimura to have n+ type layer as same as the n+ type layer of Chen by doping Si at high concentration because having the n-type layer with high concentration dopant would reduce ohmic contact resistance and improve power consumption. 
Regarding claim 2, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one substrate is manufactured from InP (substrate 10 made of InP substrate) (see Nishimura and [0041]).
Regarding claim 4, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one substrate has an index of refraction ranging from 3.0 to 4.5 (substrate 10 has refractive index of 3.2) (see Nishimura and [0035]).
Regarding claim 5, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one substrate has an index of refraction ranging from 3.1 to 3.3 (substrate 10 has refractive index of 3.2) (see Nishimura and [0035]).
Regarding claim 6, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one angled facet formed on the at least one substrate comprises at least one polished surface (convex portion 23 has surface being etched) (see Nishimura, Figs. 6-7 and [0044-0045]).
Regarding claim 7, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the one angled facet formed on the at least one substrate includes at least one anti-reflective coating (dielectric 24/metallic layer 25) applied thereto (see [0037]).
Regarding claim 8, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the one angled facet formed on the at least one substrate is configured to refract at least one incident optical signal to at least one of the at least one n+ type layer, at least one supplemental layer, and at least one absorbing layer (convex portion 23 redirect incident light B to light receiving portion 2) (see Nishimura, Fig. 3 and [0037-0038]).
Regarding claim 9, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one n+ type layer has an index of refraction ranging from 2.75 to 4.00 (InP layer 16 has range of index refraction meet the claim limitation or 3.2 as stated by InP material of substrate 10) (see Nishimura and [0035]).
Regarding claim 10, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one n+ type layer has an index of refraction ranging from 3.10 to 3.35 (InP layer 16 has range of 
Regarding claim 11, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one n+ type layer has an index of refraction ranging from 3.25 to 3.30 (InP layer 16 has range of index refraction meet the claim limitation or 3.2 as stated by InP material of substrate 10) (see Nishimura and [0035]).
Regarding claim 12, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one supplemental layer has an index of refraction ranging from 3.00 to 4.0 (InP layer 17 of Nishimura has range of index refraction meet the claim limitation) (see Pettit et al., Refractive index of InP for evidence)
Regarding claim 13, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one supplemental layer has an index of refraction ranging from 3.25 to 3.75 (InP layer 17 of Nishimura has range of index refraction meet the claim limitation) (see Pettit et al., Refractive index of InP for evidence)
Regarding claim 14, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one supplemental layer has an index of refraction ranging from 3.30 to 3.60 (InP layer 17 of Nishimura has range of index refraction meet the claim limitation) (see Pettit et al., Refractive index of InP for evidence)

Regarding claim 15, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one supplemental layer is applied to the at least one n+ type layer and to the at least one absorbing layer (the InP layer is applied to layer 12 and layer 16) (see Fig. 2 of Nishimura).
Regarding claim 16, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one absorbing layer has an index of refraction ranging from 3.00 to 4.00 (InGaAs layer 12 of Nishimura has its material having index of refraction meet the claimed range) (see Alam et al. for evidence).
Regarding claim 17, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one absorbing layer has an index of refraction ranging from 3.50 to 3.75 (InGaAs layer 12 of Nishimura has its material having index of refraction meet the claimed range) (see Alam et al. for evidence).
Regarding claim 18, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one absorbing layer has an index of refraction ranging from 3.60 to 3.70 (InGaAs layer 12 of Nishimura has its material having index of refraction meet the claimed range) (see Alam et al. for evidence).
Regarding claim 19, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, wherein the at least one absorbing layer is manufactured from InGaAs+ (InGaAs layer 12) (see Nishimura and [0042]).
Regarding claim 21, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, further comprising at least one p+ type layer (p type diffusion region 19) formed on at least one of the at least one absorbing layer and at least one supplemental layer (formed by diffusing p dopant into layer 18 and therefore considered as p+ type), the at least one p+ type layer configured to receive at least a portion of the incident optical signal from at least one of the at least one absorbing layer and at least one supplemental layer (redirected incident light B can be transmitted through layer 12 and reach region 19) (see Figs. 2-3 and [0041-0042]).
Regarding claim 22, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 21, wherein the at least one p+ type layer has an index of refraction ranging from 3.00 to 3.50 (region 19 made of InP has range of index refraction meet the claim limitation or 3.2 as stated by InP material of substrate 10) (see Nishimura and [0035]).
Regarding claim 23, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 21, wherein the at least one p+ type layer has an index of refraction ranging from 3.15 to 3.30 (region 19 made of InP has range of index refraction meet the claim limitation or 3.2 as stated by InP material of substrate 10) (see Nishimura and [0035]).
Regarding claim 24, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 20, wherein the at least one of the at least one n+ type layer, the at least one supplemental layer, and the at least one p+ type layer is manufactured from InP (InP layer 16, InP layer 17 and region 19 comprising InP) (see Nishimura and [0039] and [0042]).
Regarding claim 26, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 21, further comprising at least one additional layer applied to the p+ type (electrode 15) (see Fig. 2 and [0042-0043]).
Regarding claim 27, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 26, wherein the additional layer has an index of refraction from 1.00 to 2.5 (nickel layer of laminated structure of electrode 15 has the claimed range of index of fraction) (see Nishimura and [0042-0043]).
Regarding claim 28, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 26, wherein the at least one additional layer comprises multiple layers of materials, wherein at least one layer is manufactured from a metal (nickel or chromium) (see Nishimura and [0042-0043]).
Regarding claim 32, Nishimura discloses a high responsivity, high bandwidth photodiode in Figs. 1-3, comprising: at least one substrate (substrate 10) having an index of refraction from 3.10 to 3.35 (InP substrate has refractive index of 3.2) (see Fig. 2 and [0031], [0035]); at least one n type layer (n type InP layer 16) formed on the at least one substrate and configured to receive at least a portion of at least one incident optical signal (incident light B) from the at least one substrate, the at least n type layer having an index of refraction from 3.10 to 3.35 (refractive index of 3.2 for InP material) (see Figs. 2-3 and [0037], [0042]); at least one supplemental layer (n type InP layer 17) formed on the at least one n type layer and configured to receive at least a portion of the incident optical signal from the at least one n type layer, the at least one supplemental layer having an index of refraction from 3.30 to 3.60 (InP material have a range of index of refraction, see “Pettit et al., Refractive index of InP” for evidence) (see                         
                            
                                
                                    15
                                
                                
                                    o
                                
                            
                        
                    to                         
                            
                                
                                    89
                                
                                
                                    o
                                
                            
                        
                     from a normal angle of incidence (the surface of convex portion 23 directs incident light B to the layers 16, 17 and 12 at an angle of incident that can vary as the incident light B reflects from different location on the surface of convex portion 23) (see Fig. 3 and [0037-0039]). Although Nishimura silently discloses about value of the angle of incident. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to direct the one incident optical signal at the angle of incidence from                         
                            
                                
                                    15
                                
                                
                                    o
                                
                            
                        
                    to                         
                            
                                
                                    89
                                
                                
                                    o
                                
                            
                        
                     from the normal of surface of the one n type layer. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
Nishimura fails to disclose the n type layer is n+ type layer. 
Chen discloses a high responsivity, high bandwidth photodiode in Fig. 10 comprising one substrate (substrate 102), at least one n+ layer (N-type InP layer 110 including dopant Si) formed on the at least one substrate (see [0059]).  

Regarding claim 33, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 32, further comprising at least one p+ type layer (p type diffusion region 19) formed on at least one of the at least one absorbing layer and at least one supplemental layer (formed by diffusing p dopant into layer 18 and therefore considered as p+ type), the at least p+ type layer having an index of refraction ranging from 3.15-3.30 (InP material can have an refractive index of 3.2), the at least one p+ type layer configured to receive at least a portion of the incident optical signal from at least one of the at least one absorbing layer and at least one supplemental layer (redirected incident light B can be transmitted through layer 12 and reach region 19) (see Figs. 2-3 and [0041-0042]).
Regarding claim 37, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 32 wherein the at least one supplemental layer is applied to the at least one n+ type layer and to the at least one absorbing layer (the InP layer is applied to layer 12 and layer 16) (see Fig. 2 of Nishimura).
Regarding claim 38, Nishimura discloses a high responsivity, high bandwidth photodiode in Figs. 1-3, comprising: at least one substrate (substrate 10) having an index of refraction from 3.10 to 3.35 (InP substrate has refractive index of 3.2) (see Fig.                         
                            
                                
                                    15
                                
                                
                                    o
                                
                            
                        
                    to                         
                            
                                
                                    89
                                
                                
                                    o
                                
                            
                        
                     from a normal angle of incidence (the surface                         
                            
                                
                                    15
                                
                                
                                    o
                                
                            
                        
                    to                         
                            
                                
                                    89
                                
                                
                                    o
                                
                            
                        
                     from the normal of surface of the one n type layer. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233.
Nishimura fails to disclose the n type layer is n+ type layer. 
Chen discloses a high responsivity, high bandwidth photodiode in Fig. 10 comprising one substrate (substrate 102), at least one n+ layer (N-type InP layer 110 including dopant Si) formed on the at least one substrate (see [0059]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the n type layer of Nishimura to have n+ type layer as same as the n+ type layer of Chen by doping Si at high concentration because having the n-type layer with high concentration dopant would reduce ohmic contact resistance and improve power consumption. 
Regarding claim 39.
Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA et al. (Pub. No.: US 2020/0168749 A1), hereinafter as Nishimura and further in view of Chen et al. (Pub. No.: US 2017/0012076 A1), hereinafter as Chen, as applied to claim 1 and further in view of Huntington (Pub. No.: US 2017/0033253 A1).
Regarding claim 3, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, but fails to disclose wherein the at least one substrate is manufactured from at least one material selected from the group consisting of GaAs, Ge, and Si, GaN.
Huntington discloses a photodiode comprising at least one substrate (substrate 20) is manufactured from at least one material selected from the group consisting of InP or GaAs or Si (see Fig. 1A and [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate material of Nishimura to be made from GaAs or Si as same as the substrate material of Huntington because Huntington discloses GaAs or Si can used utilized as equivalent material to InP and as a material of choice for making sufficient substrate for photodiode to grown on (see Huntington and [0024]). 
Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIMURA et al. (Pub. No.: US 2020/0168749 A1), hereinafter as Nishimura and further in view of Chen et al. (Pub. No.: US 2017/0012076 A1), hereinafter as Chen, as applied to claim 1 and 21 and further in view of YAMAGUCHI et al. (Pub. No.: US 2016/0155888 A1), hereinafter as Yamaguchi.
Regarding claim 20, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 1, but fails to disclose wherein the at least one absorbing layer is manufactured from at least one material selected from the group consisting of GaAs, Ge, Si, PbSe, InAs, PbS, HgCdTe, HgCdZnTe, InAs, InSb, and AgOCs, InGaAsP, and InAlAsP.
Yamaguchi discloses a photodiode comprising wherein the at least one absorbing layer (absorbing layer 7) is manufactured from at least one material selected from the group consisting of InGaAsP or InGaAs (see Fig. 1 and [0026-0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the absorbing material of Nishimura to be made from InGaAsP as same as the absorbing material of Yamaguchi because Yamaguchi discloses InGaAsP can used utilized as equivalent material to InGaAs and as a material of choice for making efficient absorbing layer for forming photodiode (see Yamaguchi and [0028]).
Regarding claim 25, the combination of Nishimura and Chen discloses the high responsivity, high bandwidth photodiode of claim 21, but fails to disclose wherein the at least one of the at least one n+ type layer, the at least one supplemental layer, and the at least one p+ type layer is manufactured from InGaAsP.
Yamaguchi discloses a photodiode comprising wherein the at least one absorbing layer (absorbing layer 7) is manufactured from at least one material selected from the group consisting of InGaAsP or InGaAs (see Fig. 1 and [0026-0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the absorbing material of Nishimura to be made 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.